Earl Warren: Number 359, Commissioner of Internal Revenue, Petitioner, versus Gillette Motor Transport, Incorporated. Mr. Barnett.
Wayne G. Barnett: Mr. Chief Justice, may it please the Court. During World War II, the Government seized and operated, for a short period, a number of motor carriers in the Midwest that were closed down by strikes. The respondent is one of those carriers whose properties were in the federal control for about 10 months. The respondent is now, been given an award of just compensation for that seizure measured by the rental value of his equipment for the 10-month period. The question is whether that award is ordinary income, as we contend that it is, or whether it is capital gains. The Tax Court held that it was ordinary income. The Court of Appeals for the Fifth Circuit -- it was capital gains. That decision which was in direct conflict with the decision of the Eighth Circuit involving another carrier, is here on certiorari. The facts of the seizure are relevant here only as background and can be briefly dealt with. In August 1944, the over-the-road drivers of a 103 motor carriers in the Midwest went out on strike. The strike was prompted by a refusal of the carriers to pay a wage increase recommended by the War Labor Board. Because of the emergency, President Roosevelt promptly directed the Office of Defense Transportation to take possession and control of those lines and restore them to operation. That was accomplished by a series of orders and directives in that effect of which was that the carriers were required to pay the wage increase and resume normal operations subject to all of these to an ultimate federal control. Now, the federal control was relinquished as to the respondent in June 1945, it was approximately 10 months after they were first seized. After the war, Congress established the Motor Carrier Claims Commission to determine whether the carriers were entitled to just compensation under the Fifth Amendment for that seizure and if so to determine the amount as the word of that Commission to the respondent that is an issue here. The Commission held in this case and in other cases that the dominion exercised by the Government over the carriers was efficient to constitute a constitutional taking of the temporary use and possession of the physical properties. It held that in the case of a temporary taking, the proper measure of just compensation as the rental value of the property for the period that was taken. And since the respondent here would have been free to lease out its equipment, trucks and trailers individually, that rental value should be measured here by the rental value for each item of equipment and the Court determined that those rental values added them up and the total was the award made. Now -- and that award represented a net rental. That is to say, the rent that respondent could have obtained for its trucks in excess of all operating expenses, all depreciation, as those cost had already been recovered out of the operating revenues. So in -- in effect, this award represents pure rent. It's a return on investment to the petitioner for the use of his property for the 10-month period.
Charles E. Whittaker: Is there any real good reason, Mr. Barnett, was characterizing this award as to rents, besides what you've mentioned?
Wayne G. Barnett: I -- I don't think it makes any difference how it is characterized. I will come to that. I -- I simply wanted to explain how the Commission arrived at its figure.
Charles E. Whittaker: Yes. At least it isn't a war that damages -- you call it a register or what not.
Wayne G. Barnett: Yes, yes.
Charles E. Whittaker: That it makes no difference, you think?
Wayne G. Barnett: Right.
Charles E. Whittaker: All right.
Wayne G. Barnett: For the loss of the use of property for a 10-month period.
Charles E. Whittaker: I see.
Wayne G. Barnett: The total award arrived in that basis with $190,000. The parties later agreed to reduce it to a $130,000 and $7000 which represented the operating income during the tenure period was credited against that to produce a net award of a $123,000. Interest was also allowed in that award of 4%. Now, we think it is clear that in all events that interest element is taxable as ordinary income regardless of how you treat the principal amount of a $123,000 and so we can limit the discussion here to the -- the principal and not of the award. But we do not, in any way, challenge the Commission's award. We accept the determinations on which it was based namely that there was a taking. There was a taking of a temporary use of the property and that the rental value was a fair measure of the value of the interest taken, namely, the right to occupancy for 10 months. Our position is simply that what one receives has compensation for the use of one's property, whether you call it rent, whether you call it just compensation, whatever you call, it is ordinary income and not capital gains. Now, the respondent's contention is that the proper -- that the gain, this capital gains under Section 117 (j) of the Internal Revenue Code of 1939. That provision treats as capital gains, any gain from the involuntary conversion of property into money and respondent, in effect, argues that the -- a right to the temporary use of the property is, itself, property. It's a property interest and since that right was involuntarily converted, the requirements of 117 (j) are met -- are met. I would like first to avoid the particular problems of involuntary conversions and take a case of a voluntary transaction which essentially similar to this. Assume a case of a homeowner who conveys to a lessee a 10-month leasehold of his home in exchange for $1000. Now, I take it that even the respondent will agree that that is not capital gains, that the -- the $3000 they received in exchange for the 10-month leasehold is ordinary income. It becomes important to identify the reason why that is not ordinary income. Now, the general definition of capital gains is in Section 117 (a) of the 1939 Code which defines capital gains -- gain on a sale or exchange of capital assets. Capital assets have been defined simply as property held by the taxpayer. Let us say capital assets are property.
Felix Frankfurter: Yes.
Wayne G. Barnett: There's no further definition. There some minor exclusions which aren't relevant here. So if and my hypothetical example, we treat the leasehold interest that the homeowner conveys to a 10-month lessee, has a property interest at which he exchanges for $3000, there has been exchange of property and therefore, literally it ought be capital gains. Now, how to avoid that result? One way to say that is not really a sale or exchange is really a lease. But that -- that really assumes the answer to the question of what is the property that you're talking about if -- if by property there, you mean the house and there's no doubt that they haven't sold the house, and it's only leased. But if it is permissible to speak of the short term right of occupancy for 10 months as itself being a property interest, then that interest, the right of occupancy for 10 months, he has sold -- sold or exchanged and is not leased. So the problem is -- is what things you treat as property for purposes of the capital gains provisions. What kinds, nature of and duration of interest qualified as property? Now, as I -- I suggested there are many purposes for which you would treat a temporary right of occupancy as property, for example, to require the payment of just compensation for its taking. But if Congress meant property in a capital gains provisions in that all inclusive sense, there would be nothing else but capital gains, because virtually everything we think of -- and as ordinary income, usually involves a property interest of that sort that would be the subject of a sale or exchange. For example, a -- a stockholder could each year sell his property right to receive the dividends for that year and if that is property for some purposes and if it's property for purposes of capital gains provision, that would mean that all dividends can be converted into capital gains. So Congress did not use property in -- in that broad sense and the courts have very properly limited the application of the capital gains provisions to transactions which involved a more or less, complete conversion of the taxpayer's investment in the underlying asset and they denied capital gains treatment to lesser estates, lesser temporal short-term estates, which are -- are as it where carved out of that fee interest, which the taxpayer retains.
Potter Stewart: Up to now you've been telling us about purely voluntary transactions --
Wayne G. Barnett: Yes.
Potter Stewart: -- at the part of the taxpayer --
Wayne G. Barnett: Yes.
Potter Stewart: -- which, of course, they're not involved here at all. But we're in -- concerned with is that whether it's a special statute relating to involuntary conversions.
Wayne G. Barnett: Well, I -- I'm coming to that right now, because it's important to know why the things would not qualify as voluntary transaction.
Potter Stewart: I think we can all accept that rent is not a capital gains, it's ordinary income.
Wayne G. Barnett: Well, yes, all right. Now, their -- their argument is the result is given because the transaction's involuntary. Now, there's no difference however, between 117 (a) and 117 (j) in the nature of the interest that maybe the subject of the conversion to produce capital gains. Now, there's not even a difference in -- in the language. 117 (a) applies to a sale or exchange of property and 117 (j) applies to an involuntary conversion of property, but the same word is property which appears in both and is the controlling issue here, of what is property that can be sold or exchanged?
Potter Stewart: What others say an involuntary sale or exchange?
Wayne G. Barnett: Well no, but -- but -- we agree that this is a -- an involuntary conversion, but I -- I --
Potter Stewart: But that had to be end of it then, if you agree to that shouldn't it?
Wayne G. Barnett: No, no. It has to be an involuntary conversion of property and just as it has the requirement that under 117 (a) there'd be a sale or exchange of property and when I sell a 10-month leasehold, there is a sale. The problem is not one of its being a sale, these is a sale. It's a problem of what is sold not being a sufficient interest to qualify as property for purposes of the capital gains' definition.
Charles E. Whittaker: Does that encouraged you to say what was involuntarily converted, was merely used?
Wayne G. Barnett: Yes, that is right. That is right. But a -- that is really the -- because we say that the right of use for the 10-month period is not accorded to the dignity of property, though it is just compensation purposes, it is property for which you have to pay just compensation in a lot of other groups.
Potter Stewart: It -- it's conceded isn't it that the -- this money was given these taxpayers because of a -- of a governmental taking on -- and that they were entitled to compensation under the Fifth Amendment?
Wayne G. Barnett: Yes, that is right. A -- a governmental taking of the use of their property for 10 months.
Potter Stewart: What suffice the man would say, use of property to the (Inaudible) --
Wayne G. Barnett: That's right and I -- I agree with you that the use of property for the right of occupancy -- the right of use of property for a 10-month period is property for many purposes. So primarily, this property for purposes of Fifth Amendment, but it is not property within the meaning of that term as used in 117 (a) or 117 (j). If it were, every time that I purported to sell voluntarily, a 10-month leasehold, it would still be property. But you can't define property differently for the -- for the two provisions of the capital gains section -- but now, I can clarify this somewhat I think by -- 117 (j), the part of the difficulty is, serves three entirely different purposes and I think I can show you that it had nothing to do with this kind of problem of -- of the kinds of interest that are involved in the -- in the disposition or conversion. Now, the first purpose of 117 (j) which was added in 1942, the first purpose related to the treatment as a capital asset of property -- of depreciable property used in the trade or business, machines, buildings and the like. Now, before 117 (j) as of now, 117 (a) had excluded such property from the definition of capital assets. The reason for that was to allow businesses to take ordinary loss deductions when they sold property that had been depreciated and part of this was justified on the ground that the loss probably represented inadequate depreciation deductions in the past and they ought to be allowed to recover that in full. Now, in 1942, Congress was prevailed upon and persuaded that that was no reason not to treat as capital gains, any gain on the sale of depreciable business property. So that was the main purpose of 117 (j), was to have preserving the capital of the ordinary loss treatment on sale of the business property to grant capital gains treatment on a gain. In effect, it made business property, depreciable business property, capital assets par excellence. They're capital assets for gain purposes, but not for loss. Now, the second problem -- the second purpose which is most relevant here was to extend the same kind of preferential treatment to losses arising involuntarily. Now, most involuntary conversions do qualify its sales or exchanges -- a condemnation does in foreclosure. Before 117 (j), all such involuntary conversions that qualified as sales or exchanges were treated as capital transactions, both loss and gain wise as capital gain or capital loss. Of the -- the thought seems to have been that it was unfair not to allow a full deduction for a loss that's involuntarily incurred by a condemnation or seizure. The main purpose of the involuntary conversion provision in 117 (j) is to allow full deduction of the loss. We say it didn't change at all the problem of -- when you're entitled to capital gain treatment on gains. And I should say that there is finally one of the other minor purposes served by this provision. There were some kinds of involuntary conversions that did not qualify as sales or exchanges. Primarily that was the destruction of a house and the receipt of insurance proceeds. That was not a sale or exchange, now that produced the anomalous result that if I sold a house, $50,000, I had capital gain. To a burn down, I get $50,000 insurance, it was ordinary income. One purpose was to overcome that by treating that kind of conversion also as one giving rise to capital gain and under the preferential loss provisions of 117 (j), loss in the case of a loss. Now, we think none of those purposes of 117 (j) go at all to the problem of what kinds of interest have to be converted in order to give rise to capital gains, i.e., what Congress meant by property used in that section and used in 117 (a). And we think that the -- the terms mean the same thing in the two sections in (j) and (a) and the question of, if the interest is of such duration that upon a sale of it would not give rise to capital gain, then likewise when an involuntary conversion of it, it does not give rise to capital gains.
William J. Brennan, Jr.: At the time of this taking, of course, that nobody knew whether it was going to be 10 months or 10 years?
Wayne G. Barnett: Yes, sir.
William J. Brennan, Jr.: That -- that's correct, isn't it?
Wayne G. Barnett: That -- that is right.
William J. Brennan, Jr.: It's also correct that this taxpayer wasn't in the business of renting its property insofar as the record shows had no desire to rent his property?
Wayne G. Barnett: Well doesn't -- doesn't entirely accurate. The reason they've got this large award was his claim that he could've rented his property.
William J. Brennan, Jr.: Well, that was the measure of damages, is that it?
Wayne G. Barnett: Yes, yes. Well no, no.
William J. Brennan, Jr.: That was the --
Wayne G. Barnett: And in -- that was accepted because he claimed that he would‘ve been able to rent his property, the equipment. But the Government argued in the compensation case that it should be measured by going concern value, which would've been a very small award in comparison to this $195,000 award and to really odd, this is kind of a -- a backtrack into their position. I don't think it makes any difference. This would even be in lieu of rent in order to be compensation. This is a payment for the use of property and we say that a payment for the use of property is ordinary income regardless of what it's in lieu -- what else he might have gotten in fact, but for the taking. Now, in the Court, we -- we respectfully submit that the decision should be reversed.
Earl Warren: Mr. Maun?
Joseph A. Maun: Mr. Chief Justice, Members of the Court. Prior to now and these cases in the lower court, the Commissioner of Internal Revenue had resisted what they apparently now, concede before this Court and that is that there was a taking and that there was an involuntary conversion and that the award was not received as anything except rent. I take it now that they concede that the amount received was merely measured by rental value which, of course, is exactly what the Motor Carriers Claims Commission held and, of course, it's obvious under the Fifth Amendment, award cannot be as a result of income, it has to be something that is awarded on account of a property interest converted. Now, what the Government is claiming here is exactly the same thing that they claimed before the Motor Carriers Commission. And in the petitions to that Commission which was set up specifically by Congress for the purpose of hearing these claims, the -- each of these 103 carriers claim that the Government took their property and the answer of the Government in each and everyone of these cases was there was no taking of the petitioner's property under the Fifth Amendment and the Motor Carriers Commission held that each and everyone of these cases that as of 1201, on August 12, 1941, the petitioner's property, its transportation system, all of its properties were taken for public use by the United States, which require the payment of just compensation under the Fifth Amendment and I think, of course, that this is not the place to go and do whether the amount of the award was too low or too large. At least that was determined by this Commission specifically set up for that purpose.
Charles E. Whittaker: Mr. Maun, I didn't understand you that the two words you said, they -- they found that the property was taken then for what?
Joseph A. Maun: That exact terminology of the order as of 12:01 a.m. on August 12th, 1944, that the petitioner's transportation system and all of its property were taken for public use by the United States.
Charles E. Whittaker: All properties --
Joseph A. Maun: The Government has, of course, argued in the lower court as they did here that this constituted nothing but regulation or control of the petitioner's property or the use of petitioner property. Now, that also was a -- was a claim that the Government made before the Motor Carriers Commission and the Motor Carriers Commission specifically passed on that question and doing so it stated, “The Government says that such interference this petitioner may have encountered from government action did not amount to a taking of its property, but merely to regulation. To place any such construction on the said acts done by the federal manager would be to belie the statements contained in the Executive Order and the orders issued there under. Now this case, just exactly like cases that this Court considered during World War II, where there was federal seizure of the coal mines for instance in the John L. Lewis case are exactly the same statement was made in that case by the Government -- by the representing case of Mr. Lewis and this Court held that the fact that private managers need in control of the mines did not in anyway, whatsoever, limit the fact that Government was testing the property.
Earl Warren: We'll recess.